UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K/A CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): November 18, 2009 SKYPEOPLE FRUIT JUICE, INC. (Exact Name of Registrant as Specified in Its Charter) Florida (State or Other Jurisdiction of Incorporation) 000-32249 (Commission File Number) 98-0222013 (IRS Employer Identification No.) 16F, National Development Bank Tower, No. 2, Gaoxin 1st Road, Xi’an, China (Address of Principal Executive Offices) (Zip Code) 011-86-29-88386415 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Agreement On November 20, 2009,Skypeople Fruit Juice, Inc. (the “Company”) filed with the Securities and Exchange Commission a Current Report on Form 8-K with date of earliest event reported of November 18, 2009 to disclose that Shaanxi Tianren Organic Food Co., Ltd. ("Tianren"), a limited liability company and a wholly owned subsidiary of the Company, entered into a Stock Purchase Agreement with Xi’an Dehao Investment & Consulting Co., Ltd. (“Dehao”), a limited liability company organized under the laws of the People’s Republic of China (“PRC”), dated November 18, 2009 (“Stock Purchase Agreement”). Such disclosure contained an error in the remaining balance that the Company will pay for this acquisition.Pursuant to the Stock Purchase Agreement, Tianren has agreed to purchase 100% ownership interest in Yingkou from Dehao for an aggregate cash purchase price of RMB 22,700,000 (approximately US$3,325,520). As of June 30, 2009, Tianren had made a down payment of RMB 20,000,000 (approximately US$2,929,973) pursuant to a letter of intent between Tianren and Dehao. Under the terms of the Stock Purchase Agreement, Tianren will pay the remaining RMB 2,700,000 (approximately US$395,547) in cash by November 25. All dollar amounts above are based on the exchange rate as of November 13, 2009 published by the Federal Reserve Statistical Release. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: November 25, 2009 SKYPEOPLE FRUIT JUICE, INC. By: /s/ SPRING LIU Spring Liu, Chief Financial Officer (Principal Financial Officer)
